Case 1:20-cv-10313-TLL-PTM ECF No. 11 filed 08/07/20                   PageID.58      Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

MAURICE GLOVER,

                      Plaintiff,
v                                                            Case No. 20-10313
                                                             Honorable Thomas L. Ludington
LEE A. THOMPSON,
UNITED STATES POSTAL SERVICE,
MEGAN J. BRENNAN,

                  Defendant.
__________________________________________/

    OPINION AND ORDER OVERRULING OBJECTIONS, ADOPTING REPORT AND
    RECOMMENDATION, DISMISSING PLAINTIFF’S COMPLAINT IN PART, AND
        DENYING PLAINTIFF’S MOTION FOR APPOINTMENT OF COUNSEL

       On February 6, 2020, Plaintiff Maurice Glover filed a complaint against Defendants Lee

A. Thompson, Megan J. Brennan, and the United States Postal Service. ECF No. 1. Both

Defendants Thompson and Brennan are U.S. Postal Service employees. The complaint was

referred to Magistrate Judge Morris who described Plaintiff’s complaint as follows:

       Plaintiff is a prisoner at the Carson City Correctional Facility. (ECF No. 1,
       PageID.2.) Presently, he is seeking to overturn a state court criminal conviction.
       (Id.) As part of that process, he attempted to send “sensitive legal documents”
       consisting of his motion for reconsideration to the state court and the prosecutor.
       (Id., PageID.2, 6.)

       His misfortune, he claims, was trusting Defendant United States Postal Services
       with this important delivery. (Id., PageID.3-4.) Postal employees, he explains, need
       “strong, enduring, deep devotion” manifested through alertness and careful
       thinking if they are to carry out their duties and “to resist moral decay and survive
       against external aggression” and maintain the “good moral standards and values[]
       the U.S. Postal Service prides itself on.” (Id., PageID.4-5.) This is especially true,
       he observes, in his case, which involved clearly marked legal documents being sent
       to a court. (Id., PageID.5.)

       Unfortunately, Defendants “failed to and/or neglected to maintain good moral
       standard and values” when it came to his mailings. (Id.) According to his allegations
       and a letter he attaches to the complaint, because his mail was damaged in transit,
Case 1:20-cv-10313-TLL-PTM ECF No. 11 filed 08/07/20                   PageID.59      Page 2 of 7



       it was shunted to a Recovery Center in Atlanta where it was deemed to be worth
       less than $25 and destroyed; had it been worth more than that amount, Plaintiff
       would have been notified and had 90 days to recover his items. (Id., PageID.6-8,
       13.) Defendant Lee Thompson, the District Manager at the Detroit Postal branch,
       wrote Plaintiff a letter explaining this unfortunate state of affairs (except without
       mention of whether Plaintiff was notified before the destruction of his mail) and
       hoped the state court would give him extra time to resend his filings. (Id.,
       PageID.13.) Also attached is an earlier letter from the state court noting that it had
       never received his motion, an opinion had issued, and the case had concluded in the
       intermediate appellate court. (Id., PageID.15.)

       The complaint names the Postal Service, Brennan, and Thompson; the latter two
       are sued in their individual and official capacities. (Id., PageID.3.) Although the
       precise claims Plaintiff seeks to assert are unclear, his complaint features various
       legal terms and concepts, including negligence, “material breach of contract/ of
       public trust,” “unfair discrimination practices” in violation of the Postal Service’s
       policy, the First Amendment, due process, and equal protection. (Id., PageID.1-2,
       5-6.)

ECF No. 8 at PageID.35–37.

       Judge Morris recommended that Plaintiff’s tort claims against Defendant U.S. Postal

Service be dismissed because “the claim is barred by the Postal Service’s immunity under [28

U.S.C. ] § 2680(b).” Id. at PageID.38 (“[C]ourts hold that tort claims concerning lost or destroyed

mail, including that sent by prisoners, are barred by sovereign immunity.”). However, she

recommended that the Court allow the tort claim to proceed against Thompson and Brennan. Her

report provides:

       Because the case is at the screening stage, the Attorney General has not certified
       under 28 U.S.C. § 2679(d)(1) that Thompson and Brennan were acting within the
       scope of their employment, such that the United States would be substituted as the
       proper party defendant. Cf. Winkelman v. Doe, 2007 WL 1805592, at *3-4 (E.D.
       Ky. June 22, 2007) (noting that the immunity retained by the United States
       imperiled claims against Postal Service employees, but declining to dismiss the
       claims until the Attorney General submitted the certification). After any such
       certification, the grounds for dismissal would be clearer.

Id. at PageID.39.




                                               -2-
Case 1:20-cv-10313-TLL-PTM ECF No. 11 filed 08/07/20                   PageID.60       Page 3 of 7



       Judge Morris further recommended that the remainder of Plaintiff’s claims be dismissed.

She reasoned that the claim for breach of contract should be dismissed because Plaintiff “fail[ed]

to develop this claim in the body of his complaint.” Id. Regarding Plaintiff’s claim of First

Amendment violation, she determined that the destruction of Plaintiff’s mail was “not an

unreasonable restriction on Plaintiff’s speech” because the policy was content neutral, served a

compelling interest, and Plaintiff had “ample alternative channels” that he could have pursued. Id.

at PageID.41. Lastly, she concluded that Plaintiff had failed to state an equal protection claim

because he does fall within a protected class and did not allege that he had been treated differently

from others similarly situated. Id. at PageID.42.

                                                    I.

       Plaintiff has now filed five objections to Judge Morris’ report. Pursuant to Federal Rule of

Civil Procedure 72, a party may object to and seek review of a magistrate judge’s report and

recommendation. See Fed. R. Civ. P. 72(b)(2). Objections must be stated with specificity. Thomas

v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If objections are made, “[t]he district judge

must determine de novo any part of the magistrate judge’s disposition that has been properly

objected to.” Fed. R. Civ. P. 72(b)(3). De novo review requires at least a review of the evidence

before the magistrate judge; the Court may not act solely on the basis of a magistrate judge’s report

and recommendation. See Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981). After

reviewing the evidence, the Court is free to accept, reject, or modify the findings or

recommendations of the magistrate judge. See Lardie v. Birkett, 221 F. Supp. 2d 806, 807 (E.D.

Mich. 2002).

       Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those



                                                -3-
Case 1:20-cv-10313-TLL-PTM ECF No. 11 filed 08/07/20                    PageID.61      Page 4 of 7



portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the

arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination, “without

explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y of Health

and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections, “[t]he functions

of the district court are effectively duplicated as both the magistrate and the district court perform

identical tasks. This duplication of time and effort wastes judicial resources rather than saving

them, and runs contrary to the purposes of the Magistrate’s Act.” Id.

                                                 II.

       In his first objection, Plaintiff argues that he “disagrees with the courts [sic] report and

recommendation that the Postal Service enjoys federal sovereign immunity absent a waiver.” ECF

No. 9 at PageID.45. He supports this contention with his own thoughts about the Constitution and

state sovereignty. However, he provides no legal authority rebutting Judge Morris’ conclusion that

the Postal Service enjoys sovereign immunity. Her conclusion is supported by the Supreme Court

when it held, “[T]he Postal Service enjoys federal sovereign immunity absent a waiver.” Dolan v.

U.S. Postal Service, 546 U.S. 481, 484 (2006). Plaintiff’s first objection will be overruled.

       In his second objection, Plaintiff argues that Judge Morris erred when she found that he

failed to adequately plead his claim of material breach of contract and breach of public trust. ECF

No. 9 at PageID.47. He makes a similar argument in his fifth objection, claiming that Judge Morris

erred when she dismissed his claim of breach of contract. Id. at PageID.50.




                                                -4-
Case 1:20-cv-10313-TLL-PTM ECF No. 11 filed 08/07/20                      PageID.62       Page 5 of 7



       Plaintiff claims that “there is little need for detail in the pleadings” and that “there is little

sense in spending time and money skirmishing over them.” Id. To the contrary, a pleading does

require detail and plaintiffs are encouraged to be thoughtful in drafting their pleadings. The

pleading “must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” and “the tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678–79 (quotations and

citation omitted).

       Plaintiff’s second objection will be overruled. As explained by Judge Morris, Plaintiff did

not “expressly assert the existence of a contract with Defendants” nor did he “reference…any

associated legal doctrine or rule providing him a private cause of action” for breach of public trust.

ECF No. 8 at PageID.39–40. Such omissions in Plaintiff’s pleading are fatal to his complaint.

       In his third objection, Plaintiff contends that Judge Morris erred when she recommended

dismissal of his claim that Defendants violated his First Amendment rights. He argues that contrary

to Judge Morris’ conclusion, no “alternative mailing options” exist for inmates. ECF No. 9 at

PageID.47–48. However, Plaintiff’s filings in this case have all been delivered by the U.S. Postal

Service, demonstrating that mail is still a feasible method of correspondence with the court system.

Additionally, Plaintiff does not address the rest of Judge Morris’ finding, specifically that the Post

Office’s mail destruction policy was content neutral and served a compelling interest. ECF No. 8

at PageID.41. Plaintiff’s third objection will be overruled.

       In his fourth objection, Plaintiff argues that the Postal Service had a duty to warn

individuals about its policy of destroying damaged mail that is worth less than $25. ECF No. 9 at

PageID.48. He cites to various federal statutes and claims that they demonstrate that “[d]amaged

mail practice constitutes a waiver of Sovereign Immunity status.” Id. Plaintiff is incorrect. As



                                                 -5-
Case 1:20-cv-10313-TLL-PTM ECF No. 11 filed 08/07/20                   PageID.63       Page 6 of 7



explained by the Supreme Court, “We think it more likely that Congress intended to retain

immunity…for injuries arising, directly or consequentially, because mail either fails to arrive at

all or arrives late, in damaged condition, or at the wrong address.” Dolan v. U.S. Postal Serv., 546

U.S. 481, 489 (2006). Plaintiff’s claim falls within this retention of immunity. His fourth objection

will be overruled.

                                                III.

        Plaintiff has also filed a motion for appointment of counsel. Plaintiff is not a criminal

defendant, but a civil plaintiff, and thus has no constitutional right to appointed counsel.

Proceedings in forma pauperis are governed by 28 U.S.C. § 1915, which provides that “[t]he court

may request an attorney to represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1)

(emphasis added). The Court of Appeals for the Sixth Circuit has held that “The appointment of

counsel in a civil proceeding is justified only by exceptional circumstances.” Bennett v. Smith, 110

F. App’x 633, 635 (6th Cir. 2004). Plaintiff’s motion will be denied because no such circumstances

exist here.

                                                IV.

        Accordingly, it is ORDERED that Plaintiff’s objections are OVERRULED. ECF No. 9.

        It is further ORDERED that Judge Morris’ Report and Recommendation, ECF No. 8, is

ADOPTED.

        It is further ORDERED that the tort claim against Defendant United States Postal Service

is DISMISSED.

        It is further ORDERED that the breach of contract and public trust, Due Process first

Amendment, and Equal Protection claims against all Defendants are DISMISSED. The surviving




                                                -6-
Case 1:20-cv-10313-TLL-PTM ECF No. 11 filed 08/07/20                                     PageID.64   Page 7 of 7



claims are the Due Process claim against all Defendants and the tort claim against Defendants

Thompson and Brennan.

       It is further ORDERED that Plaintiff’s motion for appointment of counsel, ECF No. 10,

is DENIED.



       Dated: August 7, 2020                                               s/Thomas L. Ludington
                                                                           THOMAS L. LUDINGTON
                                                                           United States District Judge




                                               PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was served
                       upon Maurice Glover #981810, CARSON CITY CORRECTIONAL
                       FACILITY, 10274 BOYER ROAD, CARSON CITY, MI 48811 by first
                       class U.S. mail on August 7, 2020.

                                                        s/Kelly Winslow
                                                        KELLY WINSLOW, Case Manager




                                                       -7-
